Citation Nr: 1230054	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  09-50 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. §§ 1310 and 1318, to include service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 20.900(c) (2011).  

The Veteran served on active duty from July 1941 to February 1947.  He died in April 2009.  The appellant is the surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In January 2011 the Board requested an expert medical opinion from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) (2011).  The opinion, dated in February 2011, was associated with the other evidence in the claims file for consideration in April 2011.  As required by statute and regulation, the Board provided the Veteran and his representative copies of this opinion and gave them time to respond to it with additional evidence or argument.  See 38 C.F.R. § 20.903 (2011).  In an August 2012 response, the Veteran's representative submitted a statement in support of the Veteran's claims.  Thus, this case is ready for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's death was not caused by a disease or disability which onset in service, was causally related to service, or was secondary to a service-connected disability.  

2.  The Veteran was not in receipt of compensation at the 100 percent rate due to service-connected disabilities for a period of at least five years immediately after his discharge from active service, or for 10 or more years prior to his death; nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error in a prior decision.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312 (2011).  

2.  The criteria for DIC under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1155, 1318 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.22, 20.1106 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, a May 2009 letter to the appellant from the RO specifically notified her of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the appellant and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of this letter by: (1) informing the appellant about the information and evidence not of record that was necessary to substantiate her claims; (2) informing the appellant about the information and evidence VA would seek to provide; and (3) informing the appellant about the information and evidence she was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the May 2009 letter mentioned above.  

Second, VA has made reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate her claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of the Veteran's service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and the appellant and her representative.  Moreover, a specialist's opinion was obtained in 2011 regarding the etiology of the Veteran's fatal heart disease.  Specifically, he was asked to provide an opinion regarding whether service-connected pulmonary tuberculosis contributed substantially or materially to arteriosclerotic heart disease and/or to congestive heart failure.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

Service Connection

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303(a), 3.312 (2011).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2011).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1) (2011).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312 (2011).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  


Background

The Veteran died on April [redacted], 2009.  The immediate cause of death was arteriosclerotic heart disease, due to or as a consequence of congestive heart failure, due to or as a consequence of old age.  

At the time of death, service connection was in effect for pulmonary tuberculosis, as well as for bilateral hearing loss, and tinnitus.  While the Veteran was initially granted a 100 percent rating for his tuberculosis, that rating was subsequently reduced to 50 percent to 30 percent and from 0 percent from October 31, 1961.  See the November 1950 rating decision.  

In an April 2009 rating decision, service connection was established for bilateral hearing loss and for tinnitus.  Special monthly compensation based on loss of use of hearing in both ears was granted.  The Veteran was in receipt of a 100 percent disability rating for bilateral hearing loss, effective September 26, 2008.  A 10 percent rating was in effect for tinnitus, also effective from September 26, 2008.  The combined evaluation was 100 percent, effective September 26, 2008.  

The appellant, the Veteran's widow, contends that the Veteran's pulmonary tuberculosis contributed to his death.  Although this condition was inactive when he died, she asserts that it substantially damaged his lungs and therefore made him less capable of resisting the effects of other diseases.  

Review of the STRs is negative for complaints of, treatment for, or diagnosis of a heart condition.  He was diagnosed with pulmonary tuberculosis in 1949 and service connection was established for this condition in a rating decision in 1950.  A 100 percent rating was assigned, effective June 23, 1950.  VA examination in October 1950 showed that the pulmonary tuberculosis was inactive, and in a November 1950 rating decision, the 100 percent rating was reduced to 50 percent effective from October 31, 1952, to October 30, 1956.  A 30 percent rating was assigned from October 31, 1956, to October 30, 1961, and a noncompensable rating was assigned from October 31, 1961.  

The Veteran died on April [redacted], 2009.  The immediate cause of death was arteriosclerotic heart disease, due to or as a consequence of congestive heart failure, due to or as a consequence of old age.  

In January 2011 the Board requested an expert medical opinion from the VHA.  38 C.F.R. § 20.901(a) (2011).  The opinion was associated with the claims file in April 2011.  

The expert noted that the Veteran was discharged from active duty service in 1947.  A chest X-ray was reported as negative at time of discharge.  In August 1949, he was admitted with some weight loss and constitutional symptoms and found to have a right upper lobe lesion consistent with active tuberculosis per chest X-ray.  He was treated with rest (no medication) at a VA hospital at that time and discharged in March 1950.  Apparently, he did well following discharge.  The specialist opined that there was no evidence in the medical record that the Veteran's tuberculosis from 1949-1950 contributed in any way to his atherosclerotic heart disease and/or congestive heart failure in 2009.  


Analysis

After consideration of the evidence, including the statements from the appellant, the Board finds service connection is not warranted for the cause of the Veteran's death because the probative evidence does not suggest that his death was the result of service (either through date of onset or causation) or a service-connected disability.  The STRs reflect no diagnoses of heart disease, and the initial diagnosis of the condition dates decades after separation from service.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  Additionally, the record includes no competent medical evidence linking the long inactive pulmonary tuberculosis to fatal arteriosclerotic heart disease/congestive heart failure.  As summarized earlier, a VHA specialist opined that no such relationship existed.  It was pointed out that the Veteran did well after treatment in 1949/1950 for tuberculosis.  He opined that there was no medical evidence showing that tuberculosis from that time contributed in any way to heart disease that caused the Veteran's death in 2009.  

In this case, the preponderance of the competent and probative evidence does not suggest that the Veteran's death was related to a disease or disability which onset in service, is causally related to service, or is secondary to a service-connected disability.  

DIC

In pertinent part, 38 U.S.C.A. § 1318 authorizes payment of DIC to an eligible surviving spouse in cases where a veteran's death was not service connected, provided the veteran was in receipt of or entitled to receive compensation for a service-connected disability that was rated by VA as totally disabling (100 percent) (1) for a continuous period of at least 10 years immediately preceding death; or (2) continuously since the Veteran's release from active duty and for at least five years immediately preceding death. These benefits can be established either by meeting the statutory duration requirements for a total disability rating or by showing that such requirements would have been met but for clear and unmistakable error (CUE) in a previous rating decision.  See 38 C.F.R. § 3.22 (2011).  See National Organization of Veterans' Advocates Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).  

Based upon the evidence of record, the appellant is not entitled to DIC under 38 U.S.C.A. § 1318 (West 2002 & Supp. 2011).  The evidence indicates that the Veteran had a 100 percent rating effective from September 2008 until his death in April 2009.  Therefore at the time of his death he was, by definition, not in receipt of, or entitled to receive, compensation for service-connected disability that was continuously rated totally disabling for a period of 10 or more years immediately preceding death.  Moreover, since the Veteran was most recently discharged from active duty in 1947, the 5-year rule of § 1318 does not apply.  Furthermore, the evidence does not reflect an allegation of CUE regarding any rating decision.  Thus, the claim for DIC benefits under 38 U.S.C.A. § 1318 must be denied.  

Final Considerations

In reaching the above conclusions, the Board has not overlooked the appellant's statements in support of her claim.  Moreover, as noted above, the Board finds that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, laypersons are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  In this regard, the Board finds that whether the Veteran's service-connected pulmonary tuberculosis contributed to his death is a question that requires medical knowledge.  Therefore, the Board finds that the appellant's opinion is not competent evidence as to the issues on appeal.  Id.  Furthermore, the Board finds more competent and credible the opinion by the VHA expert than the lay claims by the appellant.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the claims.  


ORDER

Service connection for the cause of the Veteran's death is denied.  

DIC under 38 U.S.C.A. § 1318 is denied.  




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


